Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on October 8th, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and filter unit, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8th, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2010/0096317 A1) in view of Yun (KR100638322B1) and Chung et al (US 2007/0271891 A1). Yun is interpreted from an English machine translation which has been placed in the application file.
With regards to claim 1, Morita discloses a flat membrane for filtration comprising a metal meshes (i.e., first support having a plurality of pores) and filtration membranes disposed on both 
Morita appears silent as to the inclusion of a crosslinking agent which includes one or more sulfonic groups.
Yun discloses a hollow fiber membrane comprising a coating of a hydrophilic polymer which has been crosslinked with sulfosuccinic acid (i.e., crosslinking agent having a sulfonic group) (Yun, Translation: abstract; page 3, third paragraph, “Crosslinking agents usable…”). According to Yun, incorporation of its sulfonic crosslinker leads to crosslinking through an ionic bond with the hydrophobic polymer, thereby increasing hydrophilicity and diffusion of water (Yun, Translation: page 3, second paragraph “The crosslinking agent…” through the fourth paragraph “Here, the crosslinking agent…”). Furthermore, Yun teaches achieving this effect using polyvinyl alcohol as a hydrophilic polymer (Yun, Translation: page 3, first paragraph, “Therefore, the hydrophilic polymer…”). Morita and Yun are analogous art in that they are related to the same field of endeavor of filter membranes having hydrophilicity. A person of ordinary skill in the art would have found it obvious to have incorporated the sulfonic crosslinking agent of Yun into the hydrophilic polyvinyl alcohol composition of Morita, in order to provide increased hydrophilicity and diffusion of water (see above discussion).
Morita and Yun do not appear to disclose the selection of nanofibers for the fibers of the filtration membrane.
Chung is directed to improved polymer nanofiber structures for filter materials (Chung: para. [0002] and [0003]). From Chung, it is clear that nanofibers are exceptionally well-known in the art of 
With regards to claim 3, Yun teaches both sulfosuccinic acid and polystyrenesulfonic acid-co-maleic acid (i.e., poly(styrene sulfonic acid-maleic acid)) as preferred crosslinking agents (see above discussion). Yun further teaches that the sulfonic groups are used in reaction to increase in hydrophilicity and water diffusion (see above discussion). Yun further acknowledges that crosslinking agents of different bulkiness may be combined in order to reduce free volume, thereby improving diffusion (Yun, Translation: fifth paragraph, “In addition…”). It is noted that, as sulfosuccinic acid is a small molecule, while poly(styrene sulfonic acid-maleic acid) is a polymer, they have different bulkiness. Based on the foregoing teachings of Yun, a person of ordinary skill in the art would have found it obvious to have optimized the relative proportion of sulfosuccinic acid and poly(styrene sulfonic acid-maleic acid), as it affects the number of sulfonic groups present, and furthermore, to enable improved diffusion via a reduction in free volume (see above discussion).
With regards to claim 4, the hydrophilic coating is formed by crosslinking the polyvinyl alcohol (hydrophilic polymer) with the sulfonic-group crosslinking agent (see above discussion).
With regards to claim 5, as the amount of crosslinking agent is taught by Yun to affect the degree of polymerization and subsequent hydrophilicity and water diffusion properties, a person of ordinary skill in the art would have found it obvious to have optimized the amount of crosslinking agent in the composition of Yun, particularly under the motivation of improving hydrophilicity and water diffusion (see above discussion).

With regards to claim 9, Morita discloses a porosity of 40% or more and a pore diameter of 0.01 to 5.0 microns, which overlap the claimed ranges of 40% to 90% and 0.1 to 3 microns, respectively (Morita: para. [0033]-[0038] and [0060]). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 10, Chung teaches a nanofiber diameter of less than 200 nm, which overlaps the claimed range of 50 to 450 nm (Chung: para. [0007]). A person of ordinary skill would have found it obvious to have selected from the range of Chung as it is associated with improved filtration performance (Chung: para. [0007]). As the range of Chung overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.
With regards to claim 11, the first and second supports are each non-woven fabrics (see above discussion).
With regards to claim 12, Morita discloses an additional embodiment in which the fiber material is bonded to a substrate material (Morita: para. [0060]). It is noted that the substrate material includes a metal mesh (i.e., fibers) (see above discussion). It is noted that the fluoropolymer material of Morita 
With regards to claim 13, Morita teaches that the thicknesses of the layers should be selected such that clogging is prevented and excellent filtration performance is obtained (Morita: para. [0061]). Furthermore, thickness of the fiber layer influences the handling properties, and too low of a thickness leads to a film which is difficult to handle and cannot be properly expanded (Morita: para. [0060]). Therefore, a person of ordinary skill would have found the relative thicknesses of the layers of the prior art filter membrane obvious to optimize. In addition, Chung teaches adjusting basis weight based on the desired level of permeability, and therefore, a person of ordinary skill would have found the overall basis weight of the material obvious to optimize (Chung: para. [0054]-[0056]).
With regards to claim 14, Morita discloses an additional embodiment in which the fiber material is bonded to a substrate material (i.e., second support material) (Morita: para. [0060]). It is noted that the substrate material includes a metal mesh (i.e., fibers) (see above discussion). Considering the fiber material directly bonds to the substrate, it must be exposed to bond with the nanofibers of the substrate.
With regards to claim 15, Chung teaches an individual support basis weight of less than about 200 g/m2  and a thickness of greater than 12 microns (Chung: para. [0054]-[0056]). A person of ordinary skill would have found it obvious to have selected from the ranges of Chung in order to provide improved filtration permeability (Chung: para. [0054]-[0056]). The ranges of Chung overlap the claimed ranges (i.e., basis weight of 35 to 80 g/m2 and a thickness of 150 to 250 microns). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Yun and Chung as applied to claim 1 above, and in further view of Yamauchi et al (US 4,073,733 A).
With regards to claim 2, Morita, Yun, and Chung teach a filter membrane as applied to claim 1 above. Although Morita acknowledges the selection of polyvinyl alcohol for the hydrophilic polymer, Morita does not give a degree of polymerization or degree of saponification for the polyvinyl alcohol (see above discussion).
Yamauchi discloses a polyvinyl alcohol for filter membrane having a degree of saponification in the range of 85% to 100% and a degree of polymerization of 500 to 3500 (Yamauchi: claim 14; col. 4, lines 49 through to col. 5, line 12). Yamauchi selects these values as they enable the polyvinyl alcohol to be spun into fiber, rendering it usable for a filter membrane (Yamauchi: col. 4, lines 49 through to col. 5, line 12). Furthermore, the resulting material of Yamauchi has improved mechanical strength and excellent permeation selectivity (Yamauchi: col. 2, lines 8-11). Morita, Yun, Chung, and Yamauchi are analogous art in that they are related to the same field of endeavor of polyvinyl alcohol filter membranes. A person of ordinary skill in the art would have found it obvious to have selected from the degree of saponification range and degree of polymerization range of Yamauchi for the polyvinyl alcohol of Morita, Yun, and Chung, as these values coincide with the formation fibers (i.e., to fulfill the inventive utility of Morita and Yung), and since these values result in improved mechanical strength and permeation selectivity (Yamauchi: col. 4, lines 49 through to col. 5, line 12; col. 2, lines 8-11). The ranges taught by Yamauchi (polymerization degree of 500 to 3500 and saponification degree of 85% to 100%) overlap the claimed ranges (polymerization degree of 500 to 2000 and saponification degree of 85% to 90%). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Yun and Chung as applied to claim 1 above, and in further view of Koehler (US 5,545,323 A).
With regards to claims 6-7, Morita, Yun, and Chung teach a filter membrane as applied to claim 1 above. However, Morita, Yun, and Chung appear silent with respect to the incorporation of a wettability enhancer.
Koehler discloses a filter assembly incorporating isopropyl alcohol (i.e., a wettability enhancer per present claim 7) (Koehler: col. 1, lines 10-12; col. 7, lines 6-8). Koehler mixes isopropyl alcohol with a binder to form a wetting mixture which enables improved adhesion of an end cap used to package the filter medium (Koehler: col. 2, lines 10-40). Koehler further discloses a wetting liquid (isopropyl alcohol) to binder ratio of about 1:0.0002 to about 1:0.02, or, in other words, about 50 (1/0.02 = 50) to 5000 (1/0.0002 = 5000 as many parts isopropyl alcohol to per part of binder, which corresponds to 5000 (50 x 100 = 5000) to 500000 (5000 x 100 = 500000) parts isopropyl alcohol per 100 parts binder, which overlaps the claimed range of 1000 to 20000 parts isopropyl alcohol per hydrophilic polymer (Koehler: col. 7, lines 2-13). Morita, Yun, Chung, and Koehler are analogous art in that they are related to the same field of endeavor of filter membranes. A person of ordinary skill in the art would have found it obvious to have selected the isopropyl alcohol of Koehler, and to have combined it with the hydrophilic polymer of the prior art in binder ratio as described by Koehler, in order to enable improved adhesion for when the filter medium is packaged into a filter assembly via an end cap (Koehler: col. 2, lines 10-40). As the range of Koehler overlaps the claimed range, a prima facie case of obviousness has been established. See MPEP 2144.05.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783